Citation Nr: 0813110	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963, and from December 1963 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran testified before the undersigned at a hearing 
held in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hepatitis C originated in 
service.  He mainly argues that he contracted the infection 
when he got several tattoos during service.  He has also 
asserted that after donating blood during service, he was 
told not to give any more blood because he had hepatitis.  He 
has also asserted that he may have been infected through when 
inoculated in service through the use of a jet injector 
device.  

The submitted evidence includes a lay statement from R.B.C., 
dated in July 2005, who asserts that he served with the 
veteran, and that they both got tattoos while on leave in 
Hong Kong.  A notarized statement from B.R., dated in 
September 2007, asserts that he is a tattoo artist, and that 
the veteran's tattoos are of the same style as those from 
Korean War, and Vietnam War-era Asian tattoos.  

The veteran's service medical records include reports, dated 
in April 1962, which show treatment for suspected gonorrhea 
after a sexual encounter in the Philippines earlier that same 
month.  A "re-enlistment" examination report, dated in 
December 1963, notes the presence of five tattoos.  These 
tattoos include a [redacted] that is accompanied by the 
tattooed names "[redacted]," and "[redacted]," and a "[redacted] 
[redacted],"  that is accompanied by the tattooed names 
"[redacted]," and "[redacted]."  A June 1968 report notes 
that he gave blood to someone who developed hepatitis.  

The post-service medical evidence consists of a 1970 VA 
report that does not contain any relevant findings, and VA 
progress notes, dated between 2003 and 2006, which show 
treatment for hepatitis C beginning in 2005.  An April 2006 
note appears to list hepatitis B as an active problem.  

As indicated above, the record indicates several potential 
sources of hepatitis C infection for the veteran.  The 
veteran has not yet been afforded an examination, and an 
etiological opinion has not been obtained.  The Court has 
stated that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Under the circumstances, the Board is 
of the opinion that a VA examination of the veteran would be 
helpful in the adjudication of this appeal.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess any 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran (if any), it should inform 
him of this and ask that he provide a 
copy of the outstanding medical records.  

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
examination to address the nature and 
etiology of his hepatitis C.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in association with the 
examination. The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should elicit 
a history of possible risk factors from 
the veteran.  

The examiner should provide an opinion as 
to: whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that the veteran's current 
hepatitis C is etiologically related to 
either of his periods of active service?

A complete rationale for any opinion must 
be provided.  

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



